NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 18-3158
                                       ___________

                            IN RE: DEAN C. PLASKETT,
                                                Petitioner
                       ____________________________________

                       On Petition for Writ of Mandamus from the
                            District Court of the Virgin Islands
                        (Related to D.V.I. Civ. No. 3-17-cv-00067)
                                District Judge: Ruth Miller
                       ____________________________________

                        Submitted Pursuant to Fed. R. App. P. 21
                                   October 11, 2018

           Before: SMITH, Chief Judge, AMBRO and ROTH, Circuit Judges

                            (Opinion filed: December 6, 2018)
                                        _________

                                        OPINION *
                                        _________

PER CURIAM

       Pro se petitioner Dean C. Plaskett seeks a writ of mandamus to compel the District

Court to rule on a petition he filed pursuant to 28 U.S.C. § 2241. A writ of mandamus

may be warranted where a district court’s “undue delay is tantamount to a failure to

exercise jurisdiction.” See Madden v. Myers, 102 F.3d 74, 79 (3d Cir. 1996). On


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
November 6, 2018, a Magistrate Judge entered a Report and Recommendation

concerning Plaskett’s § 2241 petition, and Plaskett has since filed objections. Because

the case is now moving forward, we find no reason to grant the “drastic remedy” of

mandamus relief. See In re Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir.

2005). We have full confidence that the District Court will rule on Plaskett’s petition

within a reasonable time. Accordingly, we will deny Plaskett’s mandamus petition.




                                             2